DETAILED ACTION
	This is a Notice of Allowance for application 16/718,188. Receipt of the RCE filed on 08/05/2021, which enters the amendments filed on 07/02/2021, is acknowledged.
Claims 1, 3, 5, 6, 8, 9, 13, and 15 are pending.
Claims 2, 4, 7, 10-12, 14, and 16-20 are cancelled.
Claims 1, 3, 5, 6, 8, 9, 13, and 15 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 08/05/2021 and 07/02/2021 have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 11/10/2021.



 Amend claim 1 to define --A floor structure for a booth that is installed on an installation surface and that includes a side wall and a door through which a user enters and exits the booth, the floor structure comprising:
a floor surface of a space that is configured to be enclosed by the side wall and in which a desk and chair are placed on the floor surface;
at least one fastener that is configured to fasten the floor surface to the installation surface and that is provided so as to be accessible; and
a floor supporting member configured to be protruding inwardly relative to the side wall,
wherein the floor supporting member forms a perimeter around an opening and the at least one fastener is configured to be accessible through the opening,
wherein the floor surface is unequally divided, outside a range of motion of the chair, into two portions that are a larger portion and a smaller portion arranged in a longitudinal direction of the floor surface,
wherein the larger portion of the floor surface supports the chair and the desk,
wherein the smaller portion is a portion to be removed, and
wherein at least two sides of the larger portion are in contact with and configured to move along the floor supporting member along the longitudinal direction.--.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 9, 13, and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Evert (U.S. Publication 2018/0291614) discloses a floor surface for a booth comprising of removable panels #89 which are to be supported from a floor supporting member that is to form the perimeter around openings. However, such panels are to only be attached and removed from a respective opening and not configured to move along a floor supporting member and it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to modify Evert to meet each and every feature as presently defined.
Raised floors, such as those taught in Musick et al. (U.S. Publication 2008/0026688) and Fukayama (U.S. Patent 4,852,315), are known in the art to comprise of floor supporting members that are to support floor boards. Though, Musick et al. and Fukayama disclose that each individual tile is removable and one can slide another tile along the floor supporting member to the spot opened by the removed tile, the prior art do not specifically disclose the larger portion, which supports a desk and chair, is to move along the floor supporting member towards such a portion where the smaller portion was removed as is understood by the presently filed specification and it would be impermissible hindsight as well as render the invention inoperable for its intended purposes to meet each and every feature of the claimed invention. Furthermore, Fukayama discloses the fasteners that are configured to attach the floor assembly to an installation surface extends through the floor supporting member in the outermost portion of the floor support member outside of the opening formed by the floor supporting member and thus is not accessible from an opening surrounded by the floor supporting member and it would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635